DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 15, 2020 has been entered. Claims 15, 16, 21, 24, 30-33, and 36-40 remain pending in the application. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed December 02, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 21, 24, 30, 31, 33, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US 2011/0190704) in view of Yassinzadeh et al. (USPN 5700695).

connector (luer portion 20; Figure 11a) for connecting an infusion tube to an infusion device, the connector comprising: a connector body (body of luer portion 20) extending from a distal end to a proximal end of the connector body (Figure 11a), wherein the connector body comprises an end wall (base 31) comprising an inner surface (surface of base 31 within seal surface 30/cylindrical extension 120; Figure 11b) and an outer surface (surface of base 31 outside of seal surface 30/cylindrical extension 120; Figure 11b); a first vent opening (vent 34), wherein the first vent opening goes through the inner surface and the outer surface of the end wall (Figure 11b); a membrane (filter material 36) covering the first vent opening at the inner surface of the end wall (Figure 11b); and wherein a curve that completely surrounds the first vent opening is defined by only the boarder of the membrane (Figure 5 and 11b); a cavity (space within seal surface 30/cylindrical extension 120) partially surrounded by the connector body, wherein the cavity is formed in part by a region of the end wall, the region comprising the first vent opening (Figure 11b); and a fluid path (luer 22) traversing through the end wall, thereby allowing fluid communication between the infusion tube and the cavity (Figure 11b), wherein the fluid path is arranged outside of the curve (Figures 5 and 11b), wherein the first vent opening is adjacent to the membrane (Figure 5 and 11b), wherein the membrane is air-permeable ([0028]), and wherein the membrane is welded to the inner surface of the end wall (“The hydrophobic material may be welded to the reservoir by ultrasonic or heat staking or it may be bonded by other means.” [0028]), wherein the inner surface has an annular portion that encircles the fluid path (Figure 11d) and defines a radially-outermost periphery of the inner surface relative to a center axis of the connector (Figures 11b and 11d, wherein the center axis is through luer 22), and wherein the annular portion of the inner surface is flat along the radially-outermost periphery of the inner surface all the way around the center axis of the connector (Figures 11b and 11d).
Lynch fails to explicitly teach a first protrusion located at the inner surface of the end wall, wherein the first protrusion extends from the inner surface of the end wall toward the distal 
Yassinzadeh teaches a connector (apparatus 2f) comprising a membrane (filter 64) that covers a vent opening (opening in well 66 to proximal end 14 of needle cannula 8; Figure 11C), and a first protrusion (raised rim 68) located on an inner surface of an end wall (inner surface of well 66; Figure 11C), wherein the first protrusions extends from the inner surface of the end wall toward the distal end of the connector body (Figure 11C), wherein a curve that completely surrounds the first vent opening is defined by only the first protrusion (curved formed by raised rim 68; Figure 11B); wherein the first vent opening is adjacent to the first protrusion (Figure 11C), and wherein the membrane is welded to the inner surface of the end wall along a first welding seam at the at first one protrusion (“Filter 64 is preferably of polyethylene and is ultrasonically welded in place through the use of a raised rim 68 which acts as an energy director for the ultrasonic welding.” [Col 9, lines 47-49]), wherein the inner surface has an annular portion that defines a radially-outermost periphery of the inner surface relative to a center axis of the connector (inner surface of well 66), wherein the first protrusion (rim 68) is located radially inward of the annular portion relative to the center axis such that the first protrusion is located radially inward of, and does not define, the radially-outermost periphery of the inner surface (Figure 11C), and wherein the annular portion of the inner surface is flat along the radially-outermost periphery of the inner surface all the way around the center axis of the connector (Figure 11C). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connector of Lynch to include a protrusion defining the curve that completely surrounds the first vent opening such that the 

Regarding claim 16, modified Lynch teaches the connector of claim 15, wherein the membrane further comprises at least one hydrophobic material (“filter medium 36, typically hydrophobic” [0028]).

Regarding claim 21, modified Lynch teaches the connector of claim 15. Modified Lynch fails to explicitly teach the first vent opening is sealed by the first welding seam. Yassinzadeh teaches a connector (apparatus 2f) comprising a membrane (filter 64) that covers a vent opening (opening in well 66 to proximal end 14 of needle cannula 8; Figure 11C), wherein the first vent opening is sealed by the first welding seam (“Filter 64 is preferably of polyethylene and is ultrasonically welded in place through the use of a raised rim 68 which acts as an energy director for the ultrasonic welding.” [Col 9, lines 47-49]; Figure 11C). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connector body of Lynch to include that the first vent opening is sealed by the first welding seam based on the teachings of Yassinzadeh to facilitate a continuous attachment between the end wall and the membrane (Yassinzadeh [Col 9, line 47-49]).

Regarding claim 24, modified Lynch teaches the connector of claim 15. Modified Lynch fails to explicitly teach the first welding seam forms a closed curve surrounding at least the first vent opening. Yassinzadeh teaches a connector (apparatus 2f) comprising a membrane (filter 64), a protrusion (raised rim 68), and a first welding seam that forms a closed curve surrounding at least the first vent opening (“Filter 64 is preferably of polyethylene and is ultrasonically welded in place through the use of a raised rim 68 which acts as an energy director for the ultrasonic 

Regarding claim 30, modified Lynch teaches the connector of claim 15, wherein the fluid path (luer 22) is along the center axis of the connector (Figure 11b).

Regarding claim 31, modified Lynch teaches the connector of claim 15, wherein the connector comprises a support structure (neck 42 having locking threads 26) extending from the end wall (base 31) in a proximal direction (Figure 11b), the support structure accommodating at least a part of the infusion tube ([0036]).

Regarding claim 33, Lynch teaches an infusion tube system (Figures 10-11D), the system comprising: an infusion tube (conduit 112); and a connector (luer portion 20; Figure 11a), wherein the connector is attached to the infusion tube at a proximal end of the connector (Figure 10 and 11b, wherein the tubing attaches to neck 42; [0036]), the connector comprising: a connector body (body of luer portion 20) extending from a distal end to a proximal end of the connector body (Figure 11a), wherein the connector body comprises: an end wall (base 31), comprising an inner surface (surface of base 31 within seal surface 30/cylindrical extension 120; Figure 11b) and an outer surface (surface of base 31 outside of seal surface 30/cylindrical extension 120; Figure 11b); a first vent opening (vent 34), wherein the first vent opening goes through the inner surface and the outer surface of the end wall (Figure 11b); a membrane (filter material 36) covering the first vent opening at the inner surface of the end wall (Figures 5 and 11b); and wherein the boarder of the membrane define a curve that that completely surrounds cavity (space within seal surface 30/cylindrical extension 120) partially surrounded by the connector body, wherein the cavity is formed in part by a region of the end wall comprising the first vent opening (Figure 11b); and a fluid path (luer 22) traversing through the end wall, thereby allowing fluid communication between the infusion tube and the cavity (Figure 11b), wherein the fluid path is arranged outside of the curve (Figures 5 and 11b), wherein the membrane is welded to the inner surface of the end wall (“The hydrophobic material may be welded to the reservoir by ultrasonic or heat staking or it may be bonded by other means.” [0028]), wherein the inner surface has an annular portion that extends all the way around the center axis of the connector (Figure 11d) and defines a radially-outermost periphery of the inner surface relative to the center axis (Figures 11b and 11d), and wherein the annular portion of the inner surface is flat along the radially-outermost periphery of the inner surface all the way around the center axis of the connector (Figures 11b and 11d).
Lynch fails to explicitly teach a first protrusion located at the inner surface of the end wall, wherein the first protrusion extends from the inner surface of the end wall toward the distal end of the connector body, and wherein a curve that completely surrounds the first vent opening is defined by only the first protrusion; and wherein the membrane is welded to the inner surface of the end wall along a first welding seam at the first protrusion, wherein the first protrusion is located radially inward of the annular portion relative to the center axis such that first protrusion is located radially inward of, and does not define, the radially-outermost periphery of the inner surface. 
Yassinzadeh teaches a connector (apparatus 2f) comprising a membrane (filter 64) that covers a vent opening (opening in well 66 to proximal end 14 of needle cannula 8; Figure 11C), and a first protrusion (raised rim 68) located on an inner surface of an end wall (inner surface of well 66; Figure 11C), wherein the first protrusions extends from the inner surface of the end wall toward the distal end of the connector body (Figure 11C), wherein a curve that completely first welding seam at the first protrusion (“Filter 64 is preferably of polyethylene and is ultrasonically welded in place through the use of a raised rim 68 which acts as an energy director for the ultrasonic welding.” [Col 9, lines 47-49]; Figure 11C), wherein the inner surface has an annular portion that defines a radially-outermost periphery of the inner surface relative to a center axis of the connector (inner surface of well 66), wherein the first protrusion (rim 68) is located radially inward of the annular portion relative to the center axis such that the first protrusion is located radially inward of, and does not define, the radially-outermost periphery of the inner surface (Figure 11C),  and wherein the annular portion of the inner surface is flat along the radially-outermost periphery of the inner surface all the way around the center axis of the connector (Figures 11B and 11C,). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connector of Lynch to include a protrusion defining the curve that completely surrounds the first vent opening such that the membrane is welded to the inner surface along a first welding seam at the protrusion based on the teachings of Yassinzadeh to facilitate a continuous attachment between the end wall and the membrane (Yassinzadeh [Col 9, line 47-49]).

Regarding claim 36, modified Lynch teaches the infusion tube system of claim 33, wherein the fluid path is along the center axis of the connector (Figure 11B).

Regarding claim 37, modified Lynch teaches the infusion tube system of claim 33, wherein the connector comprises a support structure (neck 42) extending from the end wall (base 31) in a proximal direction (Figure 11b), the support structure defining a cavity accommodating at least a part of the infusion tube (Figure 11b; [0036]).

connector (luer portion 20, Figure 11a) for connecting an infusion tube to an infusion device, the connector comprising: a connector body (body of luer portion 22) extending from a distal end to a proximal end thereof around a center axis of the connector (Figure 11a), wherein the connector body includes an end wall (base 31) having an inner surface (surface of base 31 within seal surface 30/cylindrical extension 120; Figure 11b) and an outer surface (surface of base 31 outside of seal surface 30/cylindrical extension 120; Figure 11b), a first vent opening (vent 34) that extends through the inner surface and the outer surface (Figure 11b), a membrane (filter material 36) that covers the first vent opening at the inner surface (Figure 11b), wherein only the boarder of the membrane defines a curve that completely surrounds the first vent opening (Figures 5 and 11b), and wherein the curve extends only partway around the center axis (Figure 5); a cavity (space within seal surface 30/cylindrical extension 120) partially surrounded by the connector body and at least partially formed by a region of the end wall that includes the first vent opening (Figure 11b); and a fluid path (luer 22) that extends through the end wall to allow fluid communication between the infusion tube and the cavity (Figure 11b), wherein the fluid path is arranged outside of the curve along the center axis (Figures 5 and 11), wherein the membrane is welded to the inner surface (“The hydrophobic material may be welded to the reservoir by ultrasonic or heat staking or it may be bonded by other means.” [0028]), wherein the inner surface has an annular portion that extends all the way around a center axis of the connector (Figure 11d) and defines a radially-outermost periphery of the inner surface relative to the center axis (Figures 11b and 11d), and wherein the annular portion of the inner surface is flat along the radially-outermost periphery of the inner surface all the way around the center axis of the connector (Figures 11b and 11d).
Lynch fails to explicitly teach a first protrusion that extends away from the inner surface toward the distal end, wherein only the first protrusion defines a curve that completely surrounds the first vent opening; wherein the membrane is welded to the inner surface along a first welding 
Yassinzadeh teaches a connector (apparatus 2f) comprising a membrane (filter 64) that covers a vent opening (passage 4; Figure 1 and 9), and a first protrusion (raised rim 68) that extends away from an inner surface toward a distal end (inner surface of well 66; Figure 11C), wherein only the first protrusion defines a curve that completely surrounds the first vent opening (curved formed by raised rim 68; Figure 11B); wherein the membrane is welded to the inner surface along a first welding seam at the at least one protrusion (“Filter 64 is preferably of polyethylene and is ultrasonically welded in place through the use of a raised rim 68 which acts as an energy director for the ultrasonic welding.” [Col 9, lines 47-49]), wherein the inner surface has an annular portion that extends all the way around the center axis of the connector periphery (inner surface of well 66), wherein the first protrusion (rim 68) is located radially inward of the annular portion relative to the center axis such that the first protrusion is located radially inward of, and does not define, the radially-outermost periphery of the inner surface (Figure 11C), and wherein the annular portion of the inner surface is flat along the radially-outermost periphery of the inner surface all the way around the center axis of the connector (Figures 11B and 11C). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connector of Lynch to include a protrusion defining a curve that completely surrounds the first vent opening such that the membrane is welded to the inner surface along a first welding seam at the protrusion based on the teachings of Yassinzadeh to facilitate a continuous attachment between the end wall and the membrane (Yassinzadeh [Col 9, line 47-49]).

Regarding claim 39, modified Lynch teaches the connector of claim 38, wherein the first vent opening having a closed oval curve (Figure 11d). Modified Lynch fails to explicitly teach the 

Regarding claim 40, modified Lynch teaches the connector of claim 39, the first vent opening having closed oval curve covered by the membrane (Figures 5 and 11d). Modified Lynch fails to explicitly teach the first welding seam extends all the way along the closed oval curve. Yassinzadeh teaches a connector (apparatus 2b) comprising a membrane (filter 64), a protrusion (raised rim 68), and a weld seam extending all the way along the closed oval curve (“Filter 64 is preferably of polyethylene and is ultrasonically welded in place through the use of a raised rim 68 which acts as an energy director for the ultrasonic welding.” [Col 9, lines 47-49]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the connector of Lynch to include a first welding seam that extends all the way along the closed oval curve that completely surrounds the first vent opening based on the teachings of Yassinzadeh to facilitate a continuous attachment between the end wall and the membrane (Yassinzadeh [Col 9, line 47-49]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US 2011/0190704) in view of Yassinzadeh et al. (USPN 5700695) as applied in claim 15 above, and further in view of Drummond et al. (US 2005/0173044).
protrusion (protrusion 21), wherein the membrane is welded to the inner surface of the connector along a welding seam at the protrusion, wherein the protrusion has a height of at least 0.5 mm (“The pot ridge 21 extends between 0.5 and 0.7 mm from the touching surface 20.” [0099]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the connector of Lynch to include that the  protrusion has a height of at least 0.5 mm based on the teachings of Drummond to facilitate attachment between the connector and the membrane (Drummond [0099]).


Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. 
Regarding the argument that Lynch (US 2011/0190704) in view of Yassinzadeh et al. (USPN 5700695) fails to explicitly teach the limitations of the independent claims, specifically a first protrusion, wherein a curve that completely surrounds the first vent opening is defined by only the first protrusion, and a fluid path arranged outside of the curve, the examiner respectfully disagrees. 
Though Lynch does not explicitly disclose a first protrusion that defines a curve that completely surrounds the first vent opening, Lynch does disclose a membrane (36) defining a curve the completely surrounds the vent openings (34) and a fluid path arranged outside of the curve along the center axis as claimed (Figure 5). As detailed above, it would have been obvious to modify the curve to be defined by a protrusion as opposed to only the borders of the 
The Remarks, on page 11, argue “the skilled person would incorporate a raise rim…that extends circumferentially 360 degrees around the luer portion 20 consistent with the teachings of Yassinzadeh. As a necessary consequence of that modification/incorporation, a curve formed by the raised rim would surround, and be positioned radially outward form the luer 22 envision by Lynch”. However, the examiner respectfully disagrees that “a curve formed by the raised rim would surround the luer 22” would be the necessary structure of modification detailed above. Yassinzadeh was relied upon to show that it would have been obvious to one having ordinary skill in the art that the membrane can be secured to the vent opening via a weld seam along a protrusion that surrounds the vent opening. Yassinzadeh teaches a connector comprising a membrane (64) covering a vent opening (opening in well 66 to proximal end 14 of needle cannula 8; Figure 11C), and a first protrusion (68), wherein a curve that completely surrounds the first vent opening is defined by only the first protrusion (curved formed by raised rim 68; Figure 11B); wherein the membrane is welded to the inner surface of the end wall along a first welding seam at the at first one protrusion ([Col 9, lines 47-49]). The protrusion is utilized to facilitate a continuous attachment between the end wall and the membrane (Yassinzadeh [Col 9, line 47-49]). One having ordinary skill in the art would recognize that the rim 68 of Yassinzadeh would be incorporated along the border of the membrane as provide by Lynch which only extends 180 degrees around the luer 22 of Lynch, not circumferentially 360 degrees around the luer portion of Lynch. This modification would provide a protrusion only along the border of the membrane of Lynch, such that the luer 22 of Lynch is outside of a curve defined by the protrusion and membrane. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783